










AMENDMENT NO. 2 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment") is effective as of March 1, 2015 (the "Effective Date"), by and
between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the
"Company"), and MICHAEL L. GRAVELLE (the "Employee") and amends that certain
Amended and Restated Employment Agreement dated as of January 1, 2010 (the
“Agreement”) as amended by Amendment No. 1 to Amended and Restated Employment
Agreement dated as of January 30, 3013. In consideration of the mutual covenants
and agreements set forth herein, the parties agree as follows:
1.Section 2 of the Agreement is deleted and the following shall be inserted in
lieu thereof: “Employment and Duties. Subject to the terms and conditions of
this Agreement, the Company agrees to continue to employ the Employee to serve
in an executive capacity as Executive Vice President, General Counsel and
Corporate Secretary. The Employee accepts such continued employment and agrees
to undertake and discharge the duties, functions and responsibilities
commensurate with the aforesaid position and such other duties, functions and
responsibilities as may be prescribed from time to time by the Chief Executive
Officer (the "CEO") or the Chairman of the Board of Directors of the Company.
The Company acknowledges and agrees that Employee may serve as a non-executive
employee of Fidelity National Information Services, Inc., Executive Vice
President, General Counsel and Corporate Secretary of Black Knight Financial
Services, Inc. (“Black Knight”), a majority owned subsidiary of the Company and
receive an annual salary of $148,000 and a bonus opportunity at target under
Black Knight’s annual incentive plan of 100% ($148,000), and in other unpaid
non-competitor companies.”
2. The first sentence of Section 4 of the Agreement is deleted and the following
shall be inserted in lieu thereof: “Salary. During the period from the Effective
Date through the end of the Employment Term, the Company shall pay the Employee
a base salary at an annual rate, before deducting all applicable withholdings,
of no less than $337,000 per year, payable at the time and in the manner
dictated by the Company's standard payroll policies.”
3.    Section 5(d) is deleted and the following shall be inserted in lieu
thereof: “an annual incentive bonus opportunity under the Company's annual
incentive plan ("Annual Bonus Plan") for each calendar year included in the
Employment Term, with such opportunity to be earned based upon attainment of
performance objectives established by the Committee ("Annual Bonus"). For 2015
and continuing for the remainder of the Employment Term, the Employee's target
Annual Bonus under the Annual Bonus Plan shall be no less than 100% of the
Employee’s paid salary with the Company, with a maximum of up to 200% of the
Employee's paid salary with the Company (collectively, the target and maximum
are referred to as the "Annual Bonus Opportunity"). The Employee's Annual Bonus
Opportunity may be periodically reviewed and increased (but not decreased
without the Employee's express written consent) at the discretion of the
Committee. The Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Unless provided
otherwise herein or the Committee determines otherwise, no Annual Bonus shall be
paid to the Employee unless the Employee is employed by the Company, or an
affiliate thereof, on the last day of the Annual Bonus measurement period.”
IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL FINANCIAL, INC.


By: /s/ William P. Foley, II
Its: Chairman
 
MICHAEL L. GRAVELLE
/s/ Michael Gravelle







